Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 8 April 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite the limitation "the first adapting piece" and “the second adapting piece”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed these claims are meant to be depending from claim 7 which establishes antecedent basis for these adapting pieces.  Additionally, claim 9 recites “a battery cell of the first battery cell arrangement structure” and “a battery cell of the second battery cell arrangement structure” multiple times (i.e. the second recitation is not “the battery cell”) and it is unclear whether multiple battery cells are required or whether the adapting pieces can be connecting the same cells.  For the purpose of examination, the same cells are taken to be allowed to be connected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub 2016/0218388 newly cited).
In regard to independent claim 1, Kim et al. teach a battery module (see title), wherein the battery module comprises: a battery cell arrangement structure, comprising a plurality of battery cells 111, 112, 113, 114 arranged along a length direction of the battery module (length direction is left and right direction in figures 2-4), wherein the battery cells comprise electrode terminals 11, 12 that are arranged along the length direction, and face toward a width direction of the battery module (width direction is into and out of the page in figures 2-4), a box body (housing 140, figures 4 and 5), wherein the box body comprises an accommodation cavity, and the battery cell arrangement structure is located in the accommodation cavity (figure 5); a mounting beam (such as walls 142 with threaded inserts of housing, bolt accommodate portions 143), wherein the mounting beam is located in the accommodation cavity and at an end of the battery cell arrangement structure along the width direction (figures 4 and 5), and along a height direction of the battery module (height direction is vertically up and down in figures), the mounting beam comprises a second upper end surface (top of bolt fastening units 143, top of side walls 142 with threaded holes seen in figures 4 and 5); 
a pressing plate (compression plate 130), wherein at least part of the pressing plate is located at an end of the battery cell arrangement structure along the height direction, and the pressing plate is detachably connected to the mounting beam (via bolts 144); and a conductive component (bus bars 151 in various locations and of various shapes and sizes - see figure 3), wherein the conductive component is connected to a positive electrode terminal and a negative electrode terminal of the battery cells; wherein, along the height direction, at least part of the conductive component 151 is located between the second upper end surface and an uppermost portion of the pressing plate (a portion of bus bars 151 connecting cells 111-114 are between the top of wall 142/top of bolt fastening units 143 and the top of compression plate 131, best seen in figures 4 and 5) (paragraphs [0027-0063]).
The instant claims differ from the prior art in calling for the battery cells to comprise a failed battery cell, and the conductive component connected to the failed battery.  However, Kim et al. specifically teaches the batteries over-charging, over-discharging, heating and expanding and giving off gasses during operation (paragraphs [0059-0062]) and a person of ordinary skill in the art would appreciate that while not particularly disclosed by the prior art, lithium ion batteries have the tendency to fail occasionally during operation and therefore the inevitably of a failed cell connected to the conductive members in the battery module of Kim et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention depending on the age of the battery cells and the operating conditions of the battery module (i.e. overuse of an aging battery module in hot atmospheric conditions).
In regard to claim 2, the pressing plate 130, 131 comprises a body part (center of upper compression plate 131) and a connecting part (opposite ends 131a), and the body part is located at an end of the battery cell arrangement structure along the height direction; and one end of the connecting part 131a is connected to the body part, and the other end of the connecting part is detachably connected to the mounting beam 142, 143 (figures 4 and 5, paragraphs [0039-0054]).
In regard to claim 3, along the height direction, the battery cell 112, 114 on the uppermost layer comprises a first upper end surface, and the body part 131 is connected to the first upper end surface; the first upper end surface is higher than the second upper end surface (top of 142, 143); the connecting part 131a comprises a first connecting section, a second connecting section (131a on both sides) and a transition section (stepped portions), and the transition section connects the first connecting section and the second connecting section; the first connecting section 131a is connected to the body part 131, or the first connecting section is connected to the body part and the first upper end surface; and the second connecting section is detachably connected to the second upper end surface (via bolts, figures 4 and 5, paragraphs [0039-0054]).
 In regard to claim 4, the battery cell comprises a top cover plate (see figure 2, surface from which terminals extend are covered with a plate, not explicitly discussed), and the electrode terminals 11, 12 are disposed on the top cover plate; along the width direction, there is a preset distance between the top cover plate (of cells 111-114) and the mounting beam 142, 143; and when the pressing plate 130 is connected to the mounting beam 142, the box body 140, the mounting beam 142, and the pressing plate 130 enclose an accommodation space, and the conductive component 151 is located in the accommodation space (see figure 5, see discussion of predetermined distances d1, d2 between cells in paragraphs [0034] which necessitates or obviates a predetermined distance between the top plate of the cells 111-114 and the mounting structures described as the components are integrally connected).
In regard to claim 5, wherein the body part 131 is bonded to the first upper end surface (of cells); and the first connecting section 131a is overlapped with the body part 131 (see stepped portion in figure 5, discussed in paragraph [0043-0044] in order to increase contact area between components).  While the prior art does not specifically disclose sizes or an overlapped length of the components, changes to size and shape of the prior art battery housing structure components are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV) in order to scale up or down the size of the battery pack depending on the size of the electric vehicle being powered.
In regard to claim 7, the battery module further comprises a first adapting piece and a second adapting piece (busbar holder 150, including gasket 152, fixing cover 120 etc.), and the first adapting piece and the second adapting piece are connected to the electrode terminals 11, 12 of the battery cells (note all components of the battery module of the prior art are reasonably considered connected); the conductive component (one of many bus bar 151) is connected to the first adapting piece 150 and the second adapting piece 120 that are connected to the failed battery cell; and along the height direction, at least part of the first adapting piece 150 and part of the second adapting piece 120 are located between the second upper end surface (of 142, 143) and the uppermost portion of the pressing plate 130 (see figures 4 and 5).
In regard to claim 8, along the height direction, a location for connecting the conductive component 151 and the first adapting piece 150 is between the second upper end surface and the pressing plate, and a location for connecting the conductive component 151 and the second adapting piece 120 is between the second upper end surface and the uppermost portion of the pressing plate (figures 4 and 5, mechanical connections are made in various locations).
In regard to claim 9, the battery cell arrangement structure comprises a first battery cell arrangement structure and a second battery cell arrangement structure, and along the height direction, the first battery cell arrangement structure 112, 114 is located above the second battery cell arrangement structure 111, 113; and the first adapting piece 150 connects a battery cell 112 of the first battery cell arrangement structure and a battery cell 111 of the second battery cell arrangement structure, and the second adapting piece 120 connects a battery cell of the first battery cell arrangement structure 114 and a battery cell 113 of the second battery cell arrangement structure (figure 4, all of the battery cells are connected by the attachment of busbar holder 150 and fixing cover unit 120 - paragraph [0049]).
In regard to claim 10, Kim et al. teach a device (such as an electric vehicle or hybrid electric), using battery cells as a power supply, wherein the apparatus comprises: a power source, the power source being configured to provide driving force for the apparatus; and, the battery module according to claim 1, configured to supply electric energy to the power source (paragraph [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub 2013/0244068.  Applicant’s own publications which do not constitute prior art but are relevant: US Pub 2022/0021034, 2021/0249731 and 2021/0167441.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723